Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 05/20/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2022 and 06/23/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claim 11 under 35 U.S.C. § 112(f) is withdrawn as the claim has been amended. 
The rejection of claims 1-20 under 35 U.S.C. § 112(b) is withdrawn as the claims have been amended. 
The rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn as the claims have been amended. 
Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-15, 17-20 are allowed.
The closest prior arts include Baek et al. (U.S. 20070255704; Hereinafter “Baek”) in view of Eyre et al (U.S. 10305911; Hereinafter “Eyre”), in view of Lyman et al. (U.S. 20220172809 A9; Hereinafter “Lyman”) in view of LaFever et al. (U.S. 20150128287 A1; Hereinafter “LaFever”), in view Redlich et al. (U.S. 9734169 B2; Hereinafter “Redlich”). 
However, none of  Baek, Eyre, Lyman, LaFever,  and Redlish teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, and 11.
 Lyman teaches a de-identification system 2800 that can perform separate patient identifier detection functions on a header of a medical report and/or medical scan, on a text data of the medical report, and/or on an image data of the medical scan, such as text extracted from the image data of the medical scan. Performance of each of these functions generates an output of its own set of identified patient identifiers. (Lyman para [210-220]: figure 8 and figure 10) 
LaFever teaches providing surveillance-proof data processing: receiving source data in protected (e.g., encrypted) form at a first cloud server; transmitting the received source data into a first Trusted Execution Environment (TEE) of the first cloud server; unprotecting (e.g., decrypting) the received source data into cleartext form in the first TEE; generating, in the first TEE, at least one DDID associated with the unprotected received source data, resulting in processed source data; re-protecting (e.g., re-encrypting) the processed source data in the first TEE; and transmitting, by the first cloud server, the re-protected processed source data to a second location (LaFever: figure 1, 24 and 25) 
Redlish teaches a system that extracts security sensitive content from a data input to obtain extracted security sensitive data for a corresponding security level and remainder data. This extracted security sensitive data is stored in a respective security sensitive extract store. Remainder data is stored in the distributed computer system. Distribution of the data input with respect to said distributed computing system is limited based upon throughput from at least one of the enterprise designated filters. (Redlish: fig. 1, 15-17) 
The aforementioned references do not explicitly teach or suggest the steps of “augmenting, using the processor, the adjusted blacklist dictionary with a record-specific blacklist for each individual record within the data sets to create a record-specific adjusted blacklist dictionary; scrubbing, using the processor and a de-identification engine, PII and PHI from each individual record utilizing the record-specific adjusted blacklist dictionary, the scrubbing comprising: removing all elements within each individual record determined to be PII or PHI according to terms in the record-specific adjusted blacklist dictionary; replacing removed elements with a case-type tag identifying a type of information being removed according to the record-specific adjusted blacklist dictionary; and repeating, using the de-identification engine, the scrubbing of PII -and PHI comprising removing steps and replacing steps for each individual record within the data sets.” as recited in claims 1 and 11. As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 270-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/L.L.N./            Examiner, Art Unit 2437    
/KRISTINE L KINCAID/            Supervisory Patent Examiner, Art Unit 2437